U.S.$675,000,000 10.750% Senior Notes due 2016
NORTEL NETWORKS LIMITED
Purchase Agreement
May 21, 2008
[                    ]
[                    ]
As Representatives of the
several Initial Purchasers listed
in Schedule 1 hereto
c/o [                    ]
[                    ]
New York, New York [          ]
Ladies and Gentlemen:
     Nortel Networks Limited, a Canadian corporation (the “Company”), proposes
to issue and sell to the several Initial Purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), U.S.$675,000,000 aggregate principal amount of its 10.750%
Senior Notes due 2016 (the “Notes”). The Notes will be issued pursuant to an
Indenture, dated as of July 5, 2006, among the Company, Nortel Networks
Corporation, a Canadian corporation (“NNC”) and Nortel Networks Inc., a Delaware
corporation (“NNI” and, together with NNC, the “Guarantors”), and The Bank of
New York, as trustee (the “Trustee”), as supplemented by the first supplemental
indenture as of July 5, 2006 and the second supplemental indenture as of May 1,
2007 (the “Original Indenture”) and as further supplemented by a third
supplemental indenture to be entered into by and between the Company, the
Guarantors and the Trustee on the Closing Date (as defined below), as it may be
further amended or supplemented from time to time (the “Indenture”), and will be
guaranteed on an unsecured senior basis by the Guarantors (the “Guarantees” and,
together with the Notes, the “Securities”). The Company and the Guarantors are
referred to herein together as the “Issuers”. The Securities and the Issuers’
$450,000,000 principal amount 10.750% Senior Notes due 2016 previously issued
under the Indenture will be treated as a single class of securities under the
Indenture.
     The Securities will be sold to the Initial Purchasers without being
registered under the United States Securities Act of 1933, as amended (the
“Securities Act”), in reliance upon an exemption therefrom, and without the
filing of a prospectus with any securities regulatory authority in Canada (each,
a “Canadian Securities Regulator” and, together, the “Canadian Securities
Regulators”) under the securities laws, rules and regulations of any province or
territory of Canada (collectively, the “Canadian Securities Laws”), in reliance
upon exemptions from the prospectus requirements of the applicable Canadian
Securities Laws. The Company has prepared a preliminary offering memorandum
(including, with respect to sales in British Columbia, Mani-

1



--------------------------------------------------------------------------------



 



toba, Ontario, Alberta, Saskatchewan and Quebec (collectively, the “Relevant
Provinces”), the preliminary Canadian offering memorandum (the “Canadian
Preliminary Offering Memorandum”)) dated May 21, 2008 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum (including, with respect to
sales in the Relevant Provinces, a Canadian offering memorandum (the “Canadian
Offering Memorandum”)), dated the date hereof (the “Offering Memorandum”),
setting forth information concerning the Company, the Guarantors and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement. The Issuers hereby confirm
that they have authorized the use of the Preliminary Offering Memorandum, the
other Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Preliminary Offering Memorandum. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include all documents incorporated by reference therein.
     At or prior to the time when sales of the Securities were first made (which
is on the date of this Agreement) (the “Time of Sale”), the following
information shall have been prepared (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum, as supplemented and amended
by the written communications listed on Annex A hereto.
     Holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a
Registration Rights Agreement to be dated the Closing Date (as defined below)
and substantially in the form attached hereto as Exhibit A (the “Registration
Rights Agreement”), pursuant to which the Issuers will agree, subject to the
terms and conditions of the Registration Rights Agreement, to file with the
United Sates Securities and Exchange Commission (the “Commission”) (i) one or
more registration statements (collectively, the “Exchange Offer Registration
Statement”) registering the issuance of senior notes of the Company (the
“Exchange Notes”) and the guarantees of the Guarantors (the “Exchange Notes
Guarantees” and, together with the Exchange Notes, the “Exchange Securities”)
evidencing the same continuing indebtedness as and which are identical in all
material respects to the Notes and the Guarantees, respectively (except that the
Exchange Securities will not contain terms with respect to transfer restrictions
in the United States), and (ii) under certain circumstances, a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”).
     Each Issuer hereby confirms its agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

2



--------------------------------------------------------------------------------



 



     1. Purchase and Resale of the Securities.
     (a) The Issuers agree to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuers the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 99.00% of the aggregate principal amount thereof, plus accrued
interest, if any, from May 28, 2008 to the Closing Date. The Issuers will pay
the several Initial Purchasers a commission equal to 1.875% of the respective
principal amounts of the Notes set forth opposite the names of the several
Initial Purchasers in Schedule 1 hereto. The Issuers will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.
     (b) The Issuers acknowledge and agree that the Initial Purchasers are
acting solely in the capacity of arm’s length contractual counterparties to the
Issuers with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or as agents of, any Issuer or any other
person. Additionally, no Initial Purchaser is advising any Issuer or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Issuers shall consult with their own advisors concerning such
matters and shall be responsible for making their own independent investigation
and appraisal of the transactions contemplated hereby, and the Initial
Purchasers shall have no responsibility or liability to the Issuers with respect
thereto. Any review by the Initial Purchasers of the Issuers, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchasers and shall not be on
behalf of the Issuers.
     (c) The Issuers understand that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
     (i) it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act and National Instrument
45-106-Prospectus and Registration Exemptions (“NI 45-106”) of Canada;
     (ii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
     (iii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

3



--------------------------------------------------------------------------------



 



     (A) within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; and
     (B) in accordance with the restrictions set forth in Annex C hereto and in
Canada, to residents of Canada, who are accredited investors within the meaning
of NI 45-106, in transactions which are exempt from the prospectus requirements
of applicable Canadian Securities Laws.
     (d) Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Sections 6(f) and 6(g) (to the extent such opinions relate to exemptions from
registration and prospectus requirements under applicable law), counsel for the
Company and counsel for the Initial Purchasers, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchasers, and
compliance by the Initial Purchasers with their agreements, contained in
paragraph (c) above and Annex C hereto, and each Initial Purchaser hereby
consents to such reliance.
     (e) Each Issuer acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser so long as otherwise in compliance with the terms
and conditions of this Agreement.
     (f) Each Initial Purchaser severally and not jointly represents and
covenants that (i) it has taken reasonable precautions to ensure that passwords
to any website containing the Electronic Roadshow are not provided to any
prospective investor in the Securities that is a resident in, or acting on
behalf of an entity resident in, any of the provinces or territories of Canada
and (ii) in order to obtain access to the Electronic Roadshow on any website on
which the Electronic Roadshow is made available to potential investors, each
potential investor is required to confirm electronically that it is not a
resident in, or acting on behalf of an entity resident in, any of the provinces
or territories of Canada.
     2. Payment and Delivery.
     (a) Payment for and delivery of the Securities will be made at the offices
of Cleary Gottlieb Steen & Hamilton LLP at 9:30 A.M., New York City time, on
May 28, 2008, or at such other time or place on the same or such other date, not
later than the fifth business day thereafter, as the Representatives and the
Company may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Closing Date”.
     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representatives against delivery to

4



--------------------------------------------------------------------------------



 



the nominee of The Depository Trust Company, for the account of the Initial
Purchasers, of global notes representing the Securities (collectively, the
“Global Notes”), with any transfer taxes payable in connection with the sale of
the Securities duly paid by the Company. The Global Notes will be made available
for inspection by the Representatives not later than 1:00 P.M., New York City
time, on the business day prior to the Closing Date.
     3. Representations and Warranties of the Issuers. The Issuers represent and
warrant, jointly and severally, to, and agree with, the Initial Purchasers as of
the Time of Sale and the Closing Date that:
     (a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, taken as a whole, at the Time of Sale, did not, and at
the Closing Date will not, and the Offering Memorandum, as of its date and as of
the Closing Date will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Issuers make no representation or warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in the
Preliminary Offering Memorandum, the other Time of Sale Information or the
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described in Section 7(b) below.
     (b) Additional Written Communications. The Company (including its agents
and representatives, other than the Initial Purchasers in their capacity as
such) has not prepared, made, used, authorized, approved or referred to and will
not prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) the
Electronic Roadshow and any other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Time of Sale Information, did not, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the

5



--------------------------------------------------------------------------------



 



Company in writing by such Initial Purchaser through the Representatives
expressly for use in any Issuer Written Communication.
     (c) Incorporated Documents. Except as otherwise disclosed therein, the
documents incorporated by reference in the Time of Sale Information and the
Offering Memorandum, when filed with the Commission and the Canadian Securities
Regulators, conformed or will conform, as the case may be, in all material
respects to the applicable requirements of the United States Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the rules and regulations of the
Commission thereunder and applicable Canadian Securities Laws, and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     (d) Financial Statements. The consolidated financial statements and the
related notes thereto of NNC and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
comply in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and applicable Canadian Securities Laws and
present fairly the consolidated financial position of NNC and its subsidiaries
as of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby; the other financial information included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum has been
derived from the accounting records of NNC and its subsidiaries and presents
fairly the information shown thereby; and the “Summary consolidated financial
data of NNC” set forth in the Time of Sale Information and the Offering
Memorandum is accurately presented in all material respects and prepared on a
basis consistent with the audited and unaudited historical consolidated
financial statements from which it has been derived.
     (e) No Material Adverse Change. Since the date of the most recent
consolidated financial statements of NNC included or incorporated by reference
in the Time of Sale Information and the Offering Memorandum (exclusive of any
amendment or supplement thereto on or after the date of this Agreement), except
in each case as otherwise disclosed in, incorporated by reference in or
contemplated by the Time of Sale Information and the Offering Memorandum;
(i) there has not been any change in the capital stock or long-term debt of NNC
and its consolidated subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by NNC on any class of its capital
stock, or any material adverse change, or any event that could reasonably be
expected to result in a material adverse change in the business, properties,
senior management, financial condition, stockholders’ equity or results of
operations of NNC and its subsidiaries taken as a whole; (ii) none of NNC or any
of its subsidiaries has entered into

6



--------------------------------------------------------------------------------



 



any transaction or agreement or incurred any liability or obligations, direct or
contingent, in each case, that is material to NNC and its subsidiaries taken as
a whole; and (iii) none of NNC or any of its subsidiaries has sustained any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, in each case, that is material to NNC and its
subsidiaries, taken as a whole.
     (f) Organization and Good Standing. The Issuers (i) have each been duly
organized and are validly existing and in good standing under the laws of their
respective jurisdictions of organization and (ii) have all corporate power and
authority necessary to conduct their businesses as described in the Time of Sale
Information and the Offering Memorandum, except where the failure to have such
power or authority would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, properties, senior
management, financial condition, stockholders’ equity or results of operations
of NNC and its subsidiaries taken as a whole or on the performance by the
Issuers of their obligations under the Securities (a “Material Adverse Effect”).
     (g) Capitalization. NNC has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum.
     (h) Due Authorization. Each Issuer has the corporate power and authority to
execute and deliver this Agreement, the Notes, the Indenture (including the
Guarantees set forth therein), the Exchange Securities and the Registration
Rights Agreement (the “Transaction Documents”), as applicable, and to perform
its obligations hereunder and thereunder.
     (i) The Indenture. (x) The Original Indenture has been duly authorized,
executed and delivered by each Issuer and constitutes and (y) the execution and
delivery of the Indenture (as supplemented by a third supplemental indenture to
be entered into by and between the Company, the Guarantors and the Trustee on
the Closing Date) has been duly authorized by each Issuer and assuming due
authorization thereof by the other parties thereto, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute, a legal, valid and binding obligation of each Issuer enforceable
against each such Issuer in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights (including
applicable non-U.S. laws or governmental actions) and to general principles of
equity (it being understood that the enforceability thereof in Canada may be
limited by the Currency Act (Canada), which precludes Canadian courts from
awarding a judgment for an amount expressed in a currency other than Canadian
Dollars and to the extent that any requirement to pay interest at a greater rate
after than before default may not be enforceable in Canada if the same is
construed by a Canadian court to constitute a penalty) (collectively, the
“Enforceability Ex-

7



--------------------------------------------------------------------------------



 



ceptions”); and the Original Indenture conforms, and on the Closing Date the
Indenture (as supplemented by a third supplemental indenture to be entered into
by and between the Company, the Guarantors and the Trustee on the Closing Date)
will conform, in all material respects, to the requirements of the United States
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.
     (j) The Notes and the Guarantees. The issuance and sale of the Notes have
been duly authorized by the Company and, when duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, the Notes will be duly issued and will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the execution and delivery of each Guarantee
has been duly authorized by the applicable Guarantor and, when duly endorsed by
such Guarantor as provided in the Indenture, each Guarantee will constitute a
valid and binding agreement of such Guarantor, enforceable against such
Guarantor in accordance with its terms, subject to the Enforceability
Exceptions.
     (k) The Exchange Securities. On the Closing Date, (i) the issuance of the
Exchange Notes, if required to be issued, will have been duly authorized by the
Company and, when the Exchange Notes have been duly executed, authenticated,
issued and delivered in exchange for the Notes as contemplated by the
Registration Rights Agreement and the Indenture, the Exchange Notes will be duly
issued and will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and (ii) the execution and delivery of the Exchange Note Guarantees,
if required to be delivered, will have been duly authorized by the applicable
Guarantor and, when duly endorsed by such Guarantor as contemplated by the
Registration Rights Agreement and the Indenture, each Exchange Note Guarantee of
a Guarantor will constitute a valid and binding agreement of such Guarantor,
enforceable against such Guarantor in accordance with its terms, subject to the
Enforceability Exceptions.
     (l) Purchase and Registration Rights Agreements. The execution and delivery
of this Agreement has been duly authorized by each Issuer; it has been duly
executed and delivered by each Issuer; and the Registration Rights Agreement has
been duly authorized by each Issuer and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and binding agreement of each such Issuer enforceable against each such
Issuer in accordance with its terms, subject to the Enforceability Exceptions,
and except that rights to indemnity and contribution thereunder may be limited
by applicable law and public policy considerations.
     (m) Descriptions of the Transaction Documents. The Indenture and each of
the Registration Rights Agreement, the Securities and the Exchange Securities
will con-

8



--------------------------------------------------------------------------------



 



form in all material respects to the description thereof, contained in the Time
of Sale Information and the Offering Memorandum.
     (n) No Violation or Default. None of the Issuers is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred and is continuing that, with notice or lapse of time or both,
would constitute such a default, under any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Issuer is bound or
to which any of the property or assets of such Issuer is subject; or (iii) in
violation of any applicable law or statute or any applicable judgment, order,
rule or regulation of any relevant court or arbitrator or governmental or
regulatory authority, except, in each case as otherwise disclosed in,
incorporated by reference in or contemplated by the Time of Sale Information and
the Offering Memorandum, and except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.
     (o) No Order or Proceedings. There is no order, ruling or direction of any
Canadian Securities Regulator which would deny the benefit of an exemption
otherwise provided for under applicable Canadian Securities Laws with respect to
the distribution of the Securities or the Exchange Securities, and no
proceedings which would reasonably be expected to result in any such order or
ruling have been instituted or are pending or, to the knowledge of the Issuers,
threatened.
     (p) No Conflicts. The execution, delivery and performance by each Issuer of
each of the Transaction Documents to which each is a party, the issuance and
sale of the Securities and compliance by each Issuer with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
by each Issuer will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of any Issuer pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which any Issuer is a party
or by which any Issuer is bound or to which any of the property or assets of any
Issuer is subject, (ii) result in any violation of the provisions of the charter
or by-laws or similar organizational documents of any Issuer, or (iii) result in
the violation of any applicable law or statute or any applicable judgment,
order, rule or regulation of any relevant court or arbitrator or governmental or
regulatory authority; except, in the case of clauses (i) and (iii) above, for
any such conflict, breach or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
     (q) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority in the United States or Canada is required for the
execution, delivery and performance by each Issuer of each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities and
compliance by each Issuer with the terms

9



--------------------------------------------------------------------------------



 



thereof and the consummation of the transactions contemplated by the Transaction
Documents and, if required, the issuance and delivery of the Exchange Securities
in exchange for the Notes, except for (i) such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers, (ii) notices to be filed by
the Company under s.12 of the Securities Act (Quebec), (iii) the delivery of the
requisite number of copies of the Offering Memorandum to, and the filing of the
required reports in the prescribed form and executed in accordance with
applicable securities laws of the Relevant Provinces, together with the
requisite filing fees and, in the case of British Columbia, the requisite fee
checklist, (iv) with respect to the Exchange Securities, such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under the Securities Act, and applicable state securities laws, as
contemplated by the Registration Rights Agreement, (v) such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
with respect to the Exchange Securities, under applicable provincial securities
laws and Part VIII of the Canada Business Corporations Act, and (vi) with
respect to the filing of a shelf registration statement, if required, as
contemplated in the Registration Rights Agreement, such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under Part VIII of the Canada Business Corporations Act.
     (r) Legal Proceedings. Except as described in, incorporated by reference in
or contemplated by the Time of Sale Information and the Offering Memorandum,
(i) there is no litigation, arbitration, legal proceeding or governmental or
regulatory investigation involving NNC or any of its subsidiaries that, if
determined adversely to NNC or such subsidiary, would individually or in the
aggregate, have a Material Adverse Effect, and (ii) to the knowledge of the
Issuers, no such litigation, arbitration, proceeding or investigation is pending
or threatened.
     (s) Independent Accountants. (i) KPMG LLP who have certified certain
consolidated financial statements of NNC and its subsidiaries and the Company
and its subsidiaries for the fiscal year ended December 31, 2007 are independent
public accountants with respect to NNC and its consolidated subsidiaries and the
Company and its consolidated subsidiaries within the rules of the Public Company
Accounting Oversight Board and (ii) Deloitte & Touche LLP, who have certified
certain consolidated financial statements of NNC and its subsidiaries and the
Company and its subsidiaries for fiscal years prior to 2007, were, during the
period of their engagement as NNC’s auditors, independent public accountants
with respect to NNC and its consolidated subsidiaries and the Company and its
consolidated subsidiaries within the rules of the Public Company Accounting
Oversight Board.
     (t) Title to Intellectual Property. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, NNC and its subsidiaries maintain its
Material Intellectual Property (as defined below) in a commercially reasonable,
prudent manner

10



--------------------------------------------------------------------------------



 



consistent with its past practices and with respect to any Material Intellectual
Property that has been infringed, misappropriated or diluted, in each case in a
material respect, by a third party, NNC or the relevant subsidiary has, unless
NNC or such subsidiary has reasonably determined that such action would be of
negligible value, economic or otherwise, taken commercially reasonable steps
consistent with its past practices to sue for infringement, misappropriation or
dilution and recovered any and all damages for such infringement,
misappropriation or dilution, and/or taken such other actions as NNC or such
subsidiary reasonably deemed appropriate under the circumstances to protect such
Material Intellectual Property.
     “Material Intellectual Property” means, at the time of determination, any
intellectual property that is one of the 100 most valuable items of intellectual
property owned by NNC and its subsidiaries taken as a whole at such time to the
business of NNC and its subsidiaries taken as a whole, as such business is
presently conducted or proposed to be conducted, as reasonably determined by NNC
and its subsidiaries, acting in their reasonable discretion.
     (u) Investment Company Act. No Issuer is, and after giving effect to the
offering and sale of the Notes and the application of the proceeds thereof as
described in the Time of Sale Information and the Offering Memorandum, no Issuer
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the United States Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, “Investment Company Act”).
     (v) Disclosure Controls. Except as disclosed or incorporated by reference
in the Time of Sale Information and the Offering Memorandum, NNC and its
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by NNC in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to NNC’s management as appropriate to allow timely
decisions regarding required disclosure. NNC and its subsidiaries have carried
out evaluations of the effectiveness of their disclosure controls and procedures
as required by Rule 13a-15 under the Exchange Act.
     (w) Accounting Controls. Except as disclosed or incorporated by reference
in the Time of Sale Information and the Offering Memorandum, NNC and its
subsidiaries maintain a system of “internal control over financial reporting”
(as defined in Rule 13a-15(f) under the Exchange Act) that complies with the
requirements of the Exchange Act and has been designed by, or under the
supervision of, NNC’s principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of fi-

11



--------------------------------------------------------------------------------



 



nancial statements for external purposes in accordance with generally accepted
accounting principles. Except as disclosed or incorporated by reference in the
Time of Sale Information and the Offering Memorandum, NNC and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, as of December 31, 2007
and, to the knowledge of the Issuers, as of the Time of Sale and the Closing
Date, there has been no material weakness in NNC’s internal control over
financial reporting.
     (x) No Unlawful Payments. NNC and the Company each has policies and
procedures in effect that prohibit the following activities by any director,
officer, agent, employee or other person associated with or acting on behalf of
either of them or any of their respective subsidiaries: (i) the use of corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) the violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977; or (iv) any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment.
     (y) Solvency. Except as disclosed in or incorporated by reference in the
Time of Sale Information and the Offering Memorandum, including without
limitation in the risk factor titled “NNC’s Guarantee may be unenforceable,
subordinated or limited in scope under the insolvency and creditor protection
laws of Canada” and “NNI’s Guarantee may be unenforceable under U.S. federal and
state fraudulent conveyance statutes”, immediately after the Closing Date, each
Issuer (after giving effect to the issuance of the Securities and the other
transactions related thereto as described in the Time of Sale Information and
the Offering Memorandum) will be Solvent. As used in this paragraph, the term
“Solvent” means, (A) with respect to NNI on a particular date, that on such date
(i) the fair market value of the assets of NNI, at a fair valuation viewing NNI
as a going concern, exceeds its debts and liabilities, subordinated, contingent
or otherwise (in each case determined on a consolidated basis); (ii) the present
fair saleable value of the property of NNI exceeds the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise (in each case determined on a consolidated
basis) as such debts and other liabilities become absolute and matured; (iii)
NNI will be able to pay its debts and liabilities, subordinated, contingent or
otherwise as such debts and liabilities become absolute and matured; and
(iv) NNI will not have unreasonably small capital with which to conduct the
business in which it is engaged as such busi-

12



--------------------------------------------------------------------------------



 



ness is now conducted and proposed to be conducted after the Closing Date; and
(B) with respect to NNC or the Company on a particular date, (i) the aggregate
property of NNC or the Company at fair valuation, or if disposed of at a fairly
conducted sale under legal process, is sufficient to enable payment of all its
obligations, due and accruing due; (ii) the property of NNC or the Company is,
at a fair valuation, greater than the total amount of liabilities, including
contingent liabilities, of NNC or the Company, as applicable; (iii) NNC or the
Company has not ceased paying its current obligations in the ordinary course of
business as they generally become due; and (iv) NNC or the Company is not for
any reason unable to meet its obligations as they generally become due; in each
case, it being understood that the Issuers cannot be certain as to how a court
would apply the foregoing standards to any contingent liabilities in determining
whether the relevant Issuer was solvent at the relevant time.
     (z) No Broker’s Fees. Neither NNC nor any of its subsidiaries is a party to
any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against NNC or any of its
subsidiaries or any Initial Purchaser for a brokerage commission, finder’s fee
or like payment in connection with the offering and sale of the Securities.
     (aa) Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a U.S. national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
     (bb) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent
(other than the Initial Purchasers, as to which no representation is made),
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (cc) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of (A) any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or (B) in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act, or
(ii) engaged in any directed selling efforts with respect to the Securities
within the meaning of Regulation S under the Securities Act (“Regulation S”),
and all such persons have complied with the offering restrictions requirements
of Regulation S.

13



--------------------------------------------------------------------------------



 



     (dd) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(c) (including Annex C hereto) and their compliance with their agreements set
forth therein, and except in connection with the transactions contemplated by
the Registration Rights Agreement, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to comply
with the prospectus requirements under applicable Canadian Securities Laws.
     (ee) No Stabilization. None of the Issuers has taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.
     (ff) Margin Rules. Neither the issuance, sale and delivery of the Notes nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
     (gg) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in the Time of Sale Information and
the Offering Memorandum has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.
     (hh) Statistical and Market Data. Nothing has come to the attention of the
Issuers that has caused the Issuers to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.
     (ii) Sarbanes-Oxley Act. With respect to the period subsequent to the
filing of NNC’s Annual Report on Form 10-K for the year ended December 31, 2007,
except as disclosed in or incorporated by reference in the Time of Sale
Information and the Offering Memorandum, to the knowledge of NNC, there is and
has been no failure on the part of NNC or its subsidiaries or their respective
directors or officers, in their capacities as such, to comply in all material
respects with any applicable provision of the United States Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

14



--------------------------------------------------------------------------------



 



     4. Further Agreements of the Issuers. The Issuers jointly and severally
covenant and agree with each Initial Purchaser that:
     (a) Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.
     (b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein, for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.
     (c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.
     (d) Notice to the Representatives. The Company will advise the
Representatives promptly, and confirm such advice in writing, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, taken as a whole, any Issuer Written
Communication, taken together with the Time of Sale Information, or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securi-

15



--------------------------------------------------------------------------------



 



ties and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.
     (e) Ongoing Compliance of the Offering Memorandum and Time of Sale
Information. If at any time prior to the earlier of (x) completion of the
initial offering of the Securities and (y) the date that is six months following
the Closing Date, (i) any event shall occur or condition shall exist as a result
of which the Offering Memorandum as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will promptly notify the Initial
Purchasers thereof and promptly prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law.
     (f) Canadian Reports. The Issuers will file, within the time periods
prescribed by the applicable Canadian Securities Laws, such documents and
reports as may be required to be filed by the Issuers with Canadian Securities
Regulators under the applicable Canadian Securities Laws relating to the private
placement of Securities by the Initial Purchasers; provided that the Initial
Purchasers have delivered a request to effect such filings together with such
information as to permit the Issuers to do so, and the Issuers will pay any
filing fee prescribed with respect thereto.
     (g) Blue Sky Compliance. The Company will arrange for the qualification of
the Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions as the Representatives shall reasonably request and will continue
such qualifications in effect so long as required for the offering and resale of
the Securities; provided that none of the Issuers shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.
     (h) Clear Market. During the period from the date hereof through and
including the date that is 30 days after the date hereof, the Issuers will not,
without the prior written consent of the Representatives, offer, sell, contract
to sell or otherwise dispose of any debt securities (other than any equity
linked or convertible securities or any inter-

16



--------------------------------------------------------------------------------



 



company debt or any related external coupon stripping transactions) issued or
guaranteed by any of the Issuers and having a tenor of more than one year.
     (i) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds”.
     (j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.
     (k) PORTAL and DTC. The Company will assist the Initial Purchasers in
arranging for the Securities to be designated Private Offerings, Resales and
Trading through Automated Linkages (“PORTAL”) Market securities in accordance
with the rules and regulations adopted by the Financial Industry Regulatory
Authority (“FINRA”) relating to trading in the PORTAL Market and for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).
     (l) No Resales by the Company. Until the Securities are Freely Tradeable
(as such term is defined in the Registration Rights Agreement) or the issuance
of the Exchange Securities, the Company will not, and will not permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.
     (m) No Integration. None of the Company, any of its affiliates (as defined
in Rule 501(b) of Regulation D) or any person acting on behalf of the Company or
such affiliate will, directly or through any agent (other than the Initial
Purchasers, as to which no covenant is given), sell, offer for sale, solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act), that is or will be integrated with the sale of the
Securities in a manner that would require registration of the Securities under
the Securities Act.
     (n) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of
(A) any form of general solicitation or general advertising within the meaning
of Rule 502(c) of Regulation D or (B) in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act, or (ii) engage in any

17



--------------------------------------------------------------------------------



 



directed selling efforts with respect to the Securities within the meaning of
Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S. The Company and its affiliates will not provide
access to the Electronic Roadshow (as defined in Annex A) to any prospective
investor in the Securities that is a resident in, or acting on behalf of an
entity resident in, any of the provinces or territories of Canada (it being
understood that no covenant is made by the Company with respect to any action
taken by any Initial Purchaser).
     (o) No Stabilization. None of the Issuers will take, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.
     (p) The Issuers agree that each Note, or an ownership statement issued
under a direct registration statement or other electronic book entry system
acceptable to the Ontario Securities Commission with respect to a Note, will
bear the following legend:
UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THIS SECURITY IN CANADA BEFORE [the date that is four
months and one day following the closing date of the distribution of the Notes].
     5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (ii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including the Electronic
Roadshow), (iv) any written communication prepared by such Initial Purchaser and
approved by the Company in advance in writing or (v) any written communication
relating to or that contains the terms of the Securities and/or other
information that was included (including through incorporation by reference) in
the Preliminary Offering Memorandum or the Offering Memorandum.
     6. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance in all material respects by each Issuer of their
respective covenants and other obligations hereunder and to the following
additional conditions:
     (a) Representations and Warranties. The representations and warranties of
each Issuer contained herein shall be true and correct at the Time of Sale and
on and as of the Closing Date; and the statements of each Issuer and their
respective officers made in

18



--------------------------------------------------------------------------------



 



any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.
     (b) No Downgrade. Subsequent to the Time of Sale, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by any Issuer by any “nationally
recognized statistical rating organization”, as such term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act; and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of the
Securities or of any other debt securities or preferred stock issued or
guaranteed by any Issuer (other than an announcement with positive implications
of a possible upgrading).
     (c) No Material Adverse Change. Subsequent to the Time of Sale, no event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in or contemplated by the
Time of Sale Information (excluding any amendment or supplement thereto or any
document filed with the Commission after the Time of Sale and incorporated by
reference therein) and the Offering Memorandum (excluding any amendment or
supplement thereto or any document filed with the Commission after the date
hereof and incorporated by reference therein) and the effect of which in the
reasonable judgment of the Representatives, makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement and the Offering
Memorandum.
     (d) Officers’ Certificate. The Representatives shall have received on and
as of the Closing Date a certificate, on behalf of NNC, of either (A) the chief
executive officer and the chief financial officer of NNC or (B) one of the
aforesaid officers and any one of the Corporate Secretary, the Controller or the
Treasurer of NNC (i) confirming that such officers have reviewed the Time of
Sale Information and the Offering Memorandum and, to the best knowledge of such
officers after reasonable investigation, the representations set forth in
Section 3(a) and 3(b) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Issuers in this Agreement are true
and correct (in each case, if not qualified as to materiality or Material
Adverse Effect, in all material respects) and that the Issuers have complied
with all agreements and satisfied all conditions on their part to be performed
or satisfied hereunder at or prior to the Closing Date in all material respects
and (iii) to the effect set forth in paragraphs (b) and (c) above.
     (e) Comfort Letters. On the date of this Agreement and on the Closing Date,
each of KPMG LLP and Deloitte & Touche LLP shall have furnished to the
Representatives, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers and the Board
of Directors of each of the Issuers, in form and substance reasonably
satisfactory to the Representative, containing state-

19



--------------------------------------------------------------------------------



 



ments and information of the type customarily included in accountants’ “comfort
letters” to initial purchasers with respect to the financial statements and
certain financial information contained or incorporated by reference in the Time
of Sale Information and the Offering Memorandum.
     (f) Opinion of Counsel for the Company. Gordon A. Davies, Esq., Deputy
General Counsel and Corporate Secretary of NNC and the Company, Cleary Gottlieb
Steen & Hamilton LLP, special U.S. counsel for the Issuers, and Ogilvy Renault
LLP, Canadian counsel for the Issuers, shall have furnished to the
Representatives, at the request of the Company, their written opinion or letter,
as the case may be, dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annexes D-1, D-2 and D-3,
respectively, hereto.
     (g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date an opinion and
10b-5 statement from Cahill Gordon & Reindel llp, counsel for the Initial
Purchasers, and an opinion from Blake, Cassels & Graydon LLP, Canadian counsel
for the Initial Purchasers, with respect to such matters as the Representatives
may reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.
     (h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any United States federal or Canadian federal, state, provincial, territorial or
foreign governmental or regulatory authority that would, as of the Closing Date,
prevent the issuance or sale of the Notes or the issuance of the Guarantees; and
no injunction or order of any United States federal or Canadian federal, state,
provincial, territorial or foreign court shall have been issued that would, as
of the Closing Date, prevent the issuance or sale of the Notes or the issuance
of the Guarantees.
     (i) Good Standing. The Representatives shall have received on and as of the
Closing Date evidence reasonably satisfactory to the Representative of the good
standing of the Issuers in their respective jurisdictions of organization and
the jurisdictions of their principal executive offices, in each case in writing
or any standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.
     (j) Registration Rights Agreement. The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of each Issuer.

20



--------------------------------------------------------------------------------



 



     (k) PORTAL and DTC. The Securities shall have been approved by the FINRA
for trading in the PORTAL Market and shall be eligible for clearance and
settlement through DTC.
     (l) Additional Documents. On or prior to the Closing Date, the Issuers
shall have furnished to the Representatives such further certificates and
documents as the Representatives may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     7. Indemnification and Contribution.
     (a) Indemnification of the Initial Purchasers. The Issuers, jointly and
severally, agree to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors and officers and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, the Electronic Roadshow, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use therein, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in subsection (b) below.
     (b) Indemnification of the Issuers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless each Issuer, each of
the Issuer’s officers and directors and each person, if any, who controls any
Issuer within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph (a)
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in any of the Time of Sale Information and the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such informa-

21



--------------------------------------------------------------------------------



 



tion consists of: the information contained in (a) the Preliminary Offering
Memorandum and the Offering Memorandum in the third paragraph, the third
sentence of the eighth paragraph and the sixth sentence of the twelfth paragraph
and the fifteenth paragraph under the caption “Plan of distribution” and the
names of the Initial Purchasers on the cover page; provided, however, that the
Initial Purchasers shall not be liable for any losses, claims, damages or
liabilities arising out of or based upon the Company’s failure to amend or
supplement any of the Time of Sale Information or the Offering Memorandum
pursuant to Section 4(b).
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraphs (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time after notice of the action to retain counsel reasonably
satisfactory to the Indemnified Person; (iii) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and the Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the Indemnifying Person; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm for any Initial Purchaser, its
affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by the Representatives and any such
separate firm for the Issuers, their respective officers and directors and any
control persons

22



--------------------------------------------------------------------------------



 



of the Issuers shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent (which consent shall not be unreasonably withheld), but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. No Indemnifying
Person shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers on the one hand and the Initial Purchasers on
the other from the offering of the Securities or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Issuers on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Issuers
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Issuers on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by any Issuer or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
     (e) Limitation on Liability. The Issuers and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such In-

23



--------------------------------------------------------------------------------



 



demnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on the New York Stock Exchange,
the NASDAQ Global Market, the Toronto Stock Exchange or the over-the-counter
market; (ii) trading of any securities issued or guaranteed by any Issuer shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
New York, Ontario, United States federal or Canadian federal authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States or Canada, that, in the reasonable judgment of the
Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.
     9. Defaulting Initial Purchaser.
     (a) If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrange-

24



--------------------------------------------------------------------------------



 



ment, and the Company agrees to promptly prepare any amendment or supplement to
the Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Issuers, except that the Issuers will continue to be liable for the payment
of expenses as set forth in Section 10(a) hereof and except that the provisions
of Section 7 hereof shall not terminate and shall remain in effect.
     (d) Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company, the Guarantor or any non-defaulting
Initial Purchaser for damages caused by its default.
     10. Payment of Expenses.
     (a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuers, jointly and severally,
agree to pay or cause to be paid all costs and expenses incident to the
performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Issuers’ counsel and independent accountants; (v) the reasonable fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of

25



--------------------------------------------------------------------------------



 



the Securities under the laws of such jurisdictions as the Representatives may
reasonably designate and the preparation, printing and distribution of a Blue
Sky Memorandum (including the reasonable related fees and expenses of counsel
for the Initial Purchasers); (vi) any fees charged by rating agencies for rating
the Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the application for
the inclusion of the Securities on the PORTAL Market and the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Company in connection with any “road show” presentation to potential investors,
including all air travel expenses relating thereto (but excluding any expenses
associated with accommodations of any employees of the Initial Purchasers in
connection with any such “road show” presentation and any expenses associated
with any meals in connection with any such “road show” presentation).
     (b) If (i) this Agreement is terminated pursuant to Section 8(ii), (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Issuers, jointly
and severally, agree to reimburse the Initial Purchasers for all out-of-pocket
costs and expenses (including the reasonable fees and expenses of their counsel)
reasonably incurred by the Initial Purchasers in connection with this Agreement
and the offering contemplated hereby.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Representatives and the other parties
hereto and their respective successors and any controlling persons referred to
herein, and the affiliates, officers and directors of each Initial Purchaser and
the respective officers and directors of the Issuers referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Issuers,
or the Initial Purchasers pursuant to this Agreement or any certificate
delivered pursuant hereto shall survive the delivery of and payment for the
Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Issuers or the Initial Purchasers.
     13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act.

26



--------------------------------------------------------------------------------



 



     14. Miscellaneous.
     (a) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o [                    ],
[                    ], New York, New York [          ] (fax: [          ]);
Attention: [                ], with a copy to Corey Wright, Esq., Cahill Gordon
& Reindel llp, 80 Pine Street, New York, New York 10005 (fax: (212) 269-5420).
Notices to the Company shall be given to it at 195 The West Mall, Toronto,
Ontario, Canada M9C 5K1 (fax: (905) 863-7386) (or such other address and fax
number as shall be furnished to the Representatives); Attention: Gordon A.
Davies, with a copy to Craig B. Brod, Esq. and Sandra L. Flow, Esq., Cleary
Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, New York 10006 (fax:
(212) 225-3999).
     (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (c) Judgment Currency. The Issuers shall, jointly and severally, indemnify
each Initial Purchaser, their respective affiliates, each person, if any, who
controls any of such parties within the meaning of the Securities Act or the
Exchange Act and each of their respective officers, directors, employees and
agents against any loss incurred by such party as a result of any judgment or
order being given or made in favor of such party for any amount due under this
Agreement and such judgment or order being expressed and paid in a currency (the
“Judgment Currency”) other than United States dollars and as a result of any
negative variance between (i) the rate of exchange at which the United States
dollar amount is converted into the Judgment Currency for the purpose of such
judgment or order and (ii) the spot rate of exchange in The City of New York at
which such party on the date of payment of such judgment or order is able to
purchase United States dollars with the amount of the Judgment Currency actually
received by such party. The foregoing indemnity shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “spot
rate of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, United States dollars.
     (d) Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Transactions Documents or the transactions
contemplated hereby or thereby may be brought in any federal or New York State
court located in New York City, New York County, and each of the Issuers hereby
consents to the non-exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venues of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient form.
Process in any such suit, action or proceeding may be served on any of the
Issuers anywhere in the world, whether within or without the jurisdiction of any
such court. Without limiting the foregoing,

27



--------------------------------------------------------------------------------



 



each Issuer agrees that service of process on any such Issuer as provided in
clause (b) above shall be deemed effective service of process on such Issuer.
     (e) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (f) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (g) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

28



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

NORTEL NETWORKS LIMITED
      By:   /s/ Michael W. McCorkle         Name:   Michael W. McCorkle       
Title:   Treasurer     

                  By:   /s/ Paviter S. Binning         Name:   Paviter S.
Binning        Title:   Executive Vice-President and Chief Financial Officer   
 

            NORTEL NETWORKS CORPORATION
      By:   /s/ Michael W. McCorkle         Name:   Michael W. McCorkle       
Title:   Treasurer     

                  By:   /s/ Paviter S. Binning         Name:   Paviter S.
Binning        Title:   Executive Vice-President and Chief Financial Officer   
 

            NORTEL NETWORKS INC.
      By:   /s/ Lynn C. Egan         Name:   Lynn C. Egan        Title:  
Assistant Secretary   

29



--------------------------------------------------------------------------------



 



         



Accepted: May 21, 2008
[                    ]
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.
BY: [                    ],

By:   /s/ Authorized Signatory
 
       Authorized Signatory

      



30



--------------------------------------------------------------------------------



 



Schedule 1

              Principal Amount   Initial Purchaser   of Notes  
 
       
[                    ]
  $ 202,500,000  
 
       
[                    ]
  $ 202,500,000  
 
       
[                    ]
  $ 67,500,000  
 
       
[                    ]
  $ 67,500,000  
 
       
[                    ]
  $ 45,000,000  
 
       
[                    ]
  $ 45,000,000  
 
       
[                    ]
  $ 45,000,000  
 
     
Total
  $ 675,000,000  

31



--------------------------------------------------------------------------------



 



Annex A
Additional Time of Sale Information
     A pricing term sheet containing the terms of the securities and certain
other information substantially in the form of Annex B.

A-1



--------------------------------------------------------------------------------



 



Annex B

     

Pricing supplement dated May 21, 2008
 
CONFIDENTIAL

This supplement to the preliminary offering memorandum dated May 21, 2008 should
be read together with the preliminary offering memorandum before making a
decision in connection with an investment in the Notes and the related
Guarantees. The information in this supplement supersedes the information
contained in the preliminary offering memorandum to the extent that it is
inconsistent therewith. Defined terms used but not defined herein have the
meaning ascribed to them in the preliminary offering memorandum.

              Issuers:       Nortel Networks Limited Guarantors:       Nortel
Networks Corporation and initially Nortel Networks Inc. Security Description:  
    Senior Notes add-on Distribution:       144A/Reg S with Registration Rights
triggered if Notes not freely tradeable on the fifth business day after the
1 year anniversary of the Issue Date Face:       $675,000,000  Gross Proceeds:  
    $668,250,000  Coupon:       10.750%  Maturity:       July 15, 2016 Offering
Price:       99.00%  Yield to Maturity:       10.933%  Ratings:       B3/B-
Interest Pay Dates:       July 15 and January 15 Beginning:       July 15, 2008
Clawback:       Up to 35% at 110.75% Until:       July 15, 2009 Optional
redemption:       Makewhole call at T+50bps prior to July 15, 2011, then:
 
      On or after:   Price:          
 
      July 15, 2011   105.375% 
 
      July 15, 2012   103.583% 
 
      July 15, 2013   101.792% 
 
      July 15, 2014 and thereafter   100.000%  Change of control:       Putable
at 101% of principal plus accrued interest CUSIP:       656569AL4         Reg S:
C65614AD8 ISIN:       USC65614AD80 Denominations/Multiple:       2,000x1,000
Trade Date:       May 21, 2008 Settlement Date:   (T+4)   May 28, 2008
Use of Proceeds:
      The net proceeds of the offering of the Notes, together with available
cash, will be used to redeem the $675.0 million of 2008 Convertible Notes    
Bookrunners:
      [                    ]    
 
      [                    ]    
Co-Managers:
      [                    ]    

B-1



--------------------------------------------------------------------------------



 



             
 
      [                    ]    
 
      [                    ]    
 
      [                    ]    
 
      [                    ]    

B-2



--------------------------------------------------------------------------------



 



Annex C
Restrictions on Offers and Sales Outside the United States
     In connection with offers and sales of Securities outside the United
States:
     (a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
     (b) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of its distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act and, with respect to offers
and sales in the Relevant Provinces, only to accredited investors within the
meaning of NI 45-106 in transactions which are exempt from the prospectus
requirements of applicable Canadian Securities Laws.
     (ii) None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
     (iii) At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with

C-1



--------------------------------------------------------------------------------



 



Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S”.
     (iv) Such Initial Purchaser has not entered and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except for any such arrangements with its affiliates or with the
prior written consent of the Company.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
     (c) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that, in relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (each, a “Relevant Member
State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”) it has not made and will not make an offer of the
Securities to the public in that Relevant Member State prior to the publication
of a prospectus in relation to the Securities which has been approved by the
competent authority in that Relevant Member State or, where appropriate,
approved in another Relevant Member State and notified to the competent
authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, with effect from and including the Relevant
Implementation Date, make an offer of the Securities to the public in that
Relevant Member State at any time:
     (i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;
     (ii) to any legal entity which has two or more of (1) an average of at
least 250 employees during the last financial year; (2) a total balance sheet of
more than €43,000,000 and (3) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; or
     (iii) in any other circumstances which do not require the publication by
the Company of a prospectus pursuant to Article 3 of the Prospectus Directive.
For purposes of paragraph (c), the expression an “offer of the Securities to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State and the term “Prospectus Directive” means

C-2



--------------------------------------------------------------------------------



 



Directive 2003/71/EC and includes any relevant implementing measure in each
Relevant Member State.
     (d) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that: (i) it has only communicated or caused to be communicated and
will only communicate or cause to be communicated any invitation or inducement
to engage in investment activity (within the meaning of Section 21 of the
Financial Services and Markets Act 2000 (the “FSMA”) of the United Kingdom)
received by it in connection with the issue or sale of the Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the Company
or the Guarantors; and (ii) it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Securities in, from or otherwise involving the United Kingdom.
     (e) Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum or any other offering or publicity material relating to the
Securities, in any country or jurisdiction where action for that purpose is
required.
     (f) Each Initial Purchaser severally and not jointly represents and
covenants that (i) it has taken reasonable precautions to ensure that passwords
to any website containing the Electronic Roadshow are not provided to any
prospective investor in the Securities that is a resident in, or acting on
behalf of an entity resident in, any of the provinces or territories of Canada
and (ii) in order to obtain access to the Electronic Roadshow on any website on
which the Electronic Roadshow is made available to potential investors, each
potential investor is required to confirm electronically that it is not a
resident in, or acting on behalf of an entity resident in, any of the provinces
or territories of Canada.

C-3



--------------------------------------------------------------------------------



 



Annex D-1
[Form of Opinion and Letter of Gordon A. Davies, Esq.,
Deputy General Counsel of NNC and the Company]

D-1-1



--------------------------------------------------------------------------------



 



Annex D-2
[Form of Opinion and Letter of Cleary Gottlieb Steen & Hamilton LLP, Special
U.S. Counsel to the Issuers]

D-2-1



--------------------------------------------------------------------------------



 



Annex D-3
[Form of Opinion of Ogilvy Renault LLP, Canadian Counsel for the Issuers]

D-3-1



--------------------------------------------------------------------------------



 



Exhibit A
[Form of Registration Rights Agreement]

1